Exhibit 10.31

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of 16th April 2008
by and between Ebix, Inc., a Delaware corporation (the “Company”) and Brit
Insurance Holdings PLC. (“Brit”)

 

In consideration of the mutual covenants of the parties set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.          Sale and Purchase of Company Shares. Simultaneously upon the
execution and subject to the terms and conditions of this Agreement, Brit shall
sell, convey, transfer and deliver all right, title and interest in and to
400,000 shares of common stock of Ebix (the “Shares”), free and clear of all
Liens (as defined below) to the Company and the Company shall purchase the
Shares from Brit for sixty dollars ($60) per Share, namely an aggregate purchase
price of twenty four million dollars ($24,000,000)(the “Purchase Price”).

 

2.          Deliveries. Upon the execution of the Agreement by the Company and
Brit, (a) Brit shall deliver to the company the certificates evidencing the
company Shares, duly endorsed in blank or accompanied by duly executed stock
transfer powers, and (b) the Company shall pay the Purchase Price for the
Company Shares for the Brit by wire transfer of immediately available funds
pursuant to wiring instructions provided in writing by Brit.

 

3.          Warranties and Representations of Brit. Brit hereby represents and
warrants to the Company as follows:

 

(a)         Title to company Shares. Brit is the sole record and beneficial
owner of the Shares, free and clear of any claims, liens, charges or
encumbrances whatsoever (collectively, “Liens”), and has good and marketable
title to the Shares owned by it, and has full right, power and authority to sell
the Shares to the Company as provided herein. There are no agreements,
arrangements, rights or commitments of any character relating to the sale,
purchase, redemption or other transfer of the Shares to be sold, assigned,
conveyed, transferred and delivered by Brit hereunder. Brit has sole voting
power and sole power of disposition and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of the
Shares, with no limitations, qualifications or restrictions on such rights and
powers, except to the extent that its power of disposition may be subject to

 

--------------------------------------------------------------------------------


 

compliance with applicable United States federal and state securities laws, and
Brit has not granted and will not grant such rights and powers to any other
person or entity.

 

(b)        No Conflicts, Advice. Brit has the power and authority to engage in
the transactions contemplated hereby, and neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
does or will violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge or other restriction of any government,
governmental agency, regulatory or self-regulatory body or court to which Brit
is subject or any provision of its organizational documents or other similar
governing instruments, or conflict with, violate or constitute a default under
any agreement, credit facility, debt or other Instrument or understanding to
which Brit is a party. Brit has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.

 

(c)         Purchase Price. Brit is familiar with current public disclosure
regarding the operations, assets, condition (financial and other) and future
prospects of the Company and considers the Purchase Price to be fair and
reasonable as of the date hereof.

 

(d)        Shares. Brit is not selling the Sale Shares “on the basis of ” (as
defined in Rule 10b5-1 of the Securities Exchange Act of 1934, as amended) any
material, non-public information about the Shares or the Company.

 

4.               Representations, Warranties and Undertakings of the Company.

 

(a)         No Conflicts, Advice. The Company hereby represents and warrants to
Brit that it has the power and authority to engage in the transactions
contemplated hereby, and that neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, does or
will violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, regulatory or self-regulatory body or court to which the
Company is subject or any provision of its organizational documents or other
similar governing instruments, or conflict with, violate or constitute a default
under any agreement, credit facility, debt or other instrument or understanding
to which the Company is a party. The Company has consulted such

 

--------------------------------------------------------------------------------


 

legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares.

 

(b)        Compliance, Indemnification. The Company hereby represents and
warrants to Brit that it has complied and will comply with all applicable United
States federal and state securities laws and other laws, rules and orders
applicable to its acquisition of the Shares. The Company undertakes and agrees
to fully indemnify and hold harmless Brit and its affiliates, officers, agents
and employees from and against any losses, expenses, claims, damages or
liabilities suffered by any of them related to or arising directly or indirectly
out of or in connection with the Company’s acquisition of the Shares.

 

(C)       Shares. The Company hereby acknowledges and agrees that the Shares are
being offered and sold to it by Brit in a transaction exempt from registration
under the US Securities Act of 1933, as amended (the “Securities Act”), and that
the Shares may not be resold absent registration under or an exemption from the
Securities Act.

 

5.               Miscellaneous

 

(a)         Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision, or by its severance here from and (iv) in lieu of such illegal,
invalid or unenforceable provision, there will be added automatically as a party
of this Agreement a legal, valid and enforceable provision as similar in terms
to such illegal, invalid or unenforceable provisions as may be possible.

 

(b)        Amendment, Waiver. This Agreement may be amended, or any provision of
the Agreement may be waived only in writing signed by the parties hereto. The
waiver by any party hereto of a breach of any

 

--------------------------------------------------------------------------------


 

provision of this Agreement shall not operate or be construed as a continuing
waiver or as a waiver of any other breach.

 

(c)         Further Assurances. Each party will execute all documents and take
such other actions as any other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Agreement.

 

(d)        Counterparts. This Agreement may be executed simultaneously in two
(2) or more counterparts, including counterparts bearing a facsimile signature
copy, each of which shall be deemed an original but all of which together shall
constitute one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other. The parties hereto intend that a facsimile signature copy of the
Agreement shall have the same force and effect as an original signature.

 

(e)         Governing Law. This Agreement shall be construed and enforced in
accordance with and all questions concerning the construction, validity,
interpretation, and performances of this Agreement shall be governed by the
internal laws of the State of Georgia, without giving effect to provisions
thereof regarding conflict of laws.

 

(f)           Survival. All representations, warranties, covenants and
agreements made herein shall survive the consummation of the transactions
contemplated by this Agreement.

 

(g)        Binding Effect. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns, but will not be assignable or delegable by either party
hereto without the prior written consent of the other party hereto.

 

(h)        No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.

 

(End of document, signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first above written.

 

 

EBIX, Inc.

 

By:

/s/ Robin Raina

 

Name: Robin Raina

 

Title: President and CEO

 

 

 

Brit Insurance Holdings plc

 

By:

 /s/ Matthew Scales F.D.

 

Name: Matthew Scales F.D.

 

Title:   Director

 

 

--------------------------------------------------------------------------------


 

STOCK TRANSFER POWER

 

FOR VALUE RECEIVED, Brit Insurance Holdings, PLC hereby sells, assigns and
transfers unto Ebix, Inc., a Delaware corporation (“Ebix”), 400,000 shares of
common stock (the “Shares”) of Ebix standing in its name on the books of Ebix
and does hereby irrevocably constitute and appoint the Secretary of Ebix to
transfer the said Shares on the books of Ebix with full power of substitution in
the premises.

 

Dated:

 

 

 

 

 

 

 

 

Brit Insurance Holdings plc:

 

 

 

 

 

 

 

 

In presence of:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------